DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1, 3, 5-11, and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 and depending claims are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “wherein the lead-frame is a part of a lead-frame panel which includes a plurality of pockets, wherein most of a peripheral region of an individual pocket includes a plurality of leads that extend from the lead-frame panel towards the individual pocket…wherein the second element is a semiconductor base chip…wherein the second surface of the first element is adjacent to the second surface of the packages component…where in the second surface of the first element and the second surface of the second element are substantially co-planar”.
Claim 10 and depending claims are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “wherein the second surface of the first element and the second surface of the second element are substantially co-planar”.
Claim 17 and depending claims are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “wherein the second surface of the first element and the second surface of the second element are substantially co-planar”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891